DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 22-47 are pending and under consideration for patentability; claims 1-21 were cancelled and claims 22-47 were added as new claims via a Preliminary Amendment dated 22 April 2021.

Information Disclosure Statement
The Information Disclosure Statements submitted on 22 April 2021 and 30 November 2021 have been acknowledged and considered by the Examiner. 

Claim Objections
Claims 40 and 42 are objected to because of the following informalities. 
Claims 40 and 42 contain minor grammatical and/or typographical errors.  
Claim 40, line 2: Applicant is advised to change “the current density map” to “the electrical current density map”
Claim 42, line 2: Applicant is advised to change “the current density map” to “the electrical current density map”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation “a heart of an individual” in line 3.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear which heart and which individual is referenced in this limitation.  The Examiner notes that claim 22, from which claim 44 depends, recites two different options for a “heart.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-24, 27-35, and 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2014/0323848 A1) in view of Espy et al. (US 2013/0072780 A1). 
Regarding claim 22, He describes a method of treating an individual with a cardiac arrhythmia ([0025]), the method comprising
measuring at least one field data associated with a heart of the individual ([0053], claims 7 and 19, for example)
translating the at least one field data to at least one electrical current vector of the heart of the individual ([0052] - [0053], generating electrical current densities)
graphically combining the at least one electrical current vector with an image of a heart ([0052], [0060]) to generate an electrical current density map of the heart of the individual ([0060])
identifying a region of the current density map associated with the cardiac arrhythmia ([0078], [0082])
ablating the heart at a location corresponding to the region ([0077] - [0078])
Regarding claim 22, He does not explicitly disclose 
wherein the field data associated with the heart of the individual is magnetic field data 
translating the at least one magnetic field data to at least one electrical current vector of the heart of the individual
However, Espy also describes a method of treating an individual with a cardiac condition ([0014]), including the steps of 
measuring at least one magnetic field data associated with the individual ([0005]) 
translating the at least one magnetic field data to at least one electrical current vector of the individual ([0005], [0022])
As Espy is also directed towards treating a patient and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use measuring and translating steps similar to those described by Espy and apply them to the cardiac data generated by He, as doing so advantageously allows for better correlation of a cardiac anomaly with a specific geographical area of the heart. 
Regarding claim 23, He further describes wherein the electrical current density map is non-invasively generated ([0024]). 
Regarding claim 24, He further describes wherein the electrical current density map visually displays the at least one electrical current vector in an arrangement that represents an anatomical configuration of a heart (figures 8A - 11, for example).
Regarding claim 27, He further describes wherein the cardiac arrhythmia comprises atrial fibrillation ([0024]). 
Regarding claim 28, He further describes wherein the electrical current density map comprises a three-dimensional image ([0040], [0064] and the incorporated Liu reference).
Regarding claim 29, He further describes wherein the electrical current density map comprises a plurality of distributed, spatially accurate electrical current values having dynamic, real-time parameters ([0039], [0058]).
Regarding claim 30, He further describes wherein the image is an X-ray image ([0028]).
Regarding claim 31, He further describes wherein the image comprises the X-ray image ([0028]).
Regarding claim 32, He further describes wherein the X-ray image comprises a two-dimensional X-ray image ([0028]).
Regarding claim 33, He further describes wherein the image comprises the computed tomography scan ([0028]).
Regarding claim 34, He further describes wherein the image comprises a three-dimensional image ([0040]).
Regarding claim 35, He further describe wherein the three-dimensional image is generated from two or more two-dimensional X-ray images ([0040], [0064]).
Regarding claim 42, Espy further describes receiving physiological data associated with the individual ([0021]) and identifying the region of the electrical current density map associated with the cardiac arrhythmia based at least in part on the physiological data ([0015]). 
Regarding claim 43, Espy further describes wherein the physiological data comprises electroencephalogram data ([0021]).  
Regarding claim 44, Espy further describes measuring the at least one magnetic field data associated with the heart of the individual using at least one electromagnetic sensor configured to sense a magnetic field associated with a heart of an individual ([0021]).  
Regarding claim 45, Espy further describes wherein the at least one electromagnetic sensor comprises a Superconducting Quantum Interference Device ([0021]). 
Regarding claim 46, He further describes using a Fourier transform to translate data ([0040]), which the Examiner respectfully submits may be used to translate the magnetic field data to electrical current vectors. 
Regarding claim 47, He further describes wherein the image comprises an image of the heart of the individual ([0052], [0060]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Espy, further in view of Harlev et al. (US 2011/0275949 A1). 
Regarding claim 25, He in view of Espy suggests the method of claim 22, but neither He nor Espy explicitly disclose wherein graphically combining the at least one electrical current vector with the image of the heart comprises overlaying at least one electrical current vector onto the image of the heart.  However, Harlev also describes methods of evaluating cardiac function, including overlaying an electrical current vector with an image of the heart ([0153] - [0155]).  As Harlev is also directed towards evaluating a patient’s cardiac function and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a graphical overlaying step similar to that described by Harlev when using the method described by He and Espy, as doing so advantageously allows for better correlation of a cardiac anomaly with a specific geographical area of the heart.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over He in view of Espy and Harlev, further in view of Wu et al. (US 2013/0324832 A1). 
Regarding claim 26, He in view of Espy and Harlev suggests the method of claim 25, but He, Espy, and Harlev do not explicitly disclose wherein the at least one electrical current vector is represented by an icon positioned at a spatial location of the electrical current density map corresponding to an associated anatomical position of the heart of the individual.  However, Wu also describes methods of evaluating cardiac function, including the use of an icon positioned at a spatial location of an electrical current map corresponding to an associated anatomical position of the heart (figure 2).  As Wu is also directed towards evaluating a patient’s cardiac function and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate an icon on the current map, as described by Wu, when using the method described by He, Espy, and Harlev, as doing so advantageously allows for specific currents to be better correlated with their geographical locations within the heart. 

Claims 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Espy, further in view of Madsen (US 2011/0160546 A1). 
Regarding claim 36, He in view of Espy suggests the method of claim 22, but neither He nor Espy explicitly disclose receiving demographic data associated with the individual.  However, Madsen also describes a method of evaluating an individual’s medical images, including receiving demographic data associated with the individual ([0022], [0026]).  As Madsen is also directed towards evaluating an individual’s medical images and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate demographic data, similar to that described by Madsen, when using the method described by He and Espy, as doing so advantageously allows the resulting method to better categorize and compare the individual’s data with matched controls or other individuals with similar arrhythmias.  
Regarding claim 37, Madsen further describes wherein the demographic data comprises age, gender, and medical history of the individual ([0022] - [0025]). 
Regarding claim 38, Madsen further describes using the received demographic data associated with the individual to identify an image of a different individual ([0052]), wherein the demographic data associated with the individual and demographic data associated with the different individual are essentially identical in one or more of the age, gender, and medical history ([0052], [0071]).  He describes applying the method to images of the heart ([0053]).
Regarding claim 39, Madsen further describes wherein the radiographic image comprises the three-dimensional image of the different individual ([0071]).  He describes applying the method to images of the heart ([0053]). 

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Espy, further in view of Murakami et al. (US 2013/0057385 A1). 
Regarding claim 40, He in view of Espy suggests the method of claim 22, but neither He nor Espy explicitly disclose receiving biometric data associated with the individual and identifying the region of the electrical current density map associated with the cardiac arrhythmia based at least in part on the biometric data.  However, Murakami also describes methods of monitoring an individual, including receiving biometric data associated with the individual ([0029]) and identifying the region of the electrical current density map associated with the cardiac arrhythmia based at least in part on the biometric data ([0074], [0085]).  As Murakami is also directed towards monitoring an individual and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate biometric data, similar to that described by Murakami, when using the method described by He and Espy, as doing so advantageously allows the resulting method to better categorize the individual’s data and get a more complete analysis of the individual’s physiological status.  
Regarding claim 41, Murakami further describes wherein the biometric data comprises heart rate or blood pressure ([0030], [0074]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,952,628.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating an individual with a cardiac arrhythmia, comprising measuring magnetic field data associated with a heart of the individual, translating the magnetic field data to electrical current vectors, graphically combining the electrical current vectors with an image of the heart to generate an electrical current density map, identifying a region of the electrical current density map associated with the cardiac arrhythmia, and ablating the heart at a location corresponding to the region.  A brief, but non-exhaustive matching between the pending claims and the issued claims is provided via the table below.  

U.S. Application No. 17/171,118
Pending Claims
U.S. Patent No. 10,952,628
Issued Claims
22
1
23
2
24
1
25
3
26
4
27
5
28
6
29
7
30
8, 9
31
8
32
8
33
9
34
10
35
11
36
12
37
13
38
14
39
15
40
16
41
17
42
18
43
19
44
20
45
21
46
22
47
23



Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792